Citation Nr: 1226604	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to November 1, 2010, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, to include consideration of whether a separate compensable evaluation is warranted prior to April 17, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972, February 1991 to April 1991, and April 1996 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2003 by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  The Board remanded the issue of entitlement to service connection for a cervical spine condition in January 2012.  This claim was subsequently granted by the RO in a rating decision dated in February 2012.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2010, the Board remanded the issue on appeal for a new examination after the Veteran reported a worsening of limitation of motion in his low back.  In September 2011, the RO granted service connection for left lower extremity radiculopathy with an evaluation of 10 percent, effective April 17, 2009.  The RO noted that the grant of service connection was an inferred issue that was intertwined with the Veteran's claim for increased evaluation for the lumbar spine disability; as such, this matter is also before the Board at this time.  

The Veteran again raised the issue of an earlier effective date for the grant of service connection for the lumbar spine disability.  See Board hearing transcript at p. 13.  As this matter was last adjudicated in August 2006 and was not the subject of a notice of disagreement, it is referred to the RO for appropriate action. 
The issue of entitlement to an increased rating for left lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington DC.


FINDINGS OF FACT

1.  Prior to July 6, 2010, the Veteran's low back disability is manifested by no more than moderate limitation of motion; flexion was limited at its worst to 60 degrees on repetitive use, and there was normal extension, normal right and left lateral rotation and normal right and left lateral flexion, however, the June 2003 examiner opined that the normal ranges of motion could be decreased by 30 percent during flare-ups or on use.  The Veteran did not have ankylosis or incapacitating episodes.  

2.  From September 26, 2003, to July 6, 2010, the Veteran's low back disability is not manifested by forward flexion which more nearly approximates 30 degrees or less, nor does the evidence show ankylosis.  

3.  From July 6, 2010, the Veteran's low back disability is manifested by maximum restriction on ranges of motion including lumbar extension, side bending, and rotation; and limitation of motion on flexion at its worst is to 15 degrees; it is not manifested by incapacitating episodes or ankylosis.  

4.  The February 13, 2012, VA spine examination showed objective evidence of a neurologic abnormality, moderate radiculopathy in the right lower extremity, that is associated with the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability limitation of motion have not been met prior to July 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.71a, Diagnostic Codes 5003, 5285-5295 (as in effect from September 23, 2002 to September 26, 2003), and Diagnostic Codes 5003, 5235-5243 (2011).

2.  The criteria for a 40 percent rating, but no higher, for a lumbar spine disability limitation of motion are met from July 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, § 4.71a, Diagnostic Codes 5003, 5285-5295 (as in effect from September 23, 2002 to September 26, 2003), and Diagnostic Codes 5003, 5235-5243 (2011).

3.  The criteria for a separate rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial disability rating in excess of 20 percent lumbar spine disability prior to November 1, 2010, and in excess of 40 percent thereafter.

In a rating decision dated in October 2003 the RO granted service connection for a lumbar spine condition and assigned a 10 percent disability rating effective November 22, 2002, pursuant to Diagnostic Code 5237, which pertains to lumbosacral strain.  The Veteran has appealed this initial rating.  In a rating decision dated in December 2005 the RO increased the rating to 20 percent effective November 22, 2002.  In a rating decision dated in September 2011, the RO again increased the rating to 40 percent effective November 1, 2010.  

Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for the service-connected lumbar spine condition, therefore, the issue remains in appellate status.
Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As will be explained below, the Board finds that staged ratings of 20 and 40 percent are warranted in this case.

As regards the joints, consideration will be given to factors such as less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or  injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination; impaired ability  to execute skilled movements smoothly; instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45.  

Under the criteria in effect when the claim for service connection was filed, a 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending or loss of lateral spine motion, unilateral, in standing position; and a 40 percent rating was warranted for severe lumbosacral strain with evidence of listing of the whole spine, positive Goldthwaite's sign, marked limitation of forward bending in standing position, or loss of lateral motion with osteo-arthritic changes, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 60 percent evaluation was warranted for residuals of a fractured vertebra if there was abnormal mobility requiring a neck brace (jury mast) but no spinal cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  A 60 percent evaluation was warranted for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation was given for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie- Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  A 100 percent evaluation for residuals of fracture of a vertebra was warranted if there was spinal cord involvement and the injured individual was bedridden or required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  

In addition to the foregoing, a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine, and a 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine (Diagnostic Code 5289) (2002).  

The rating schedule also provided for a 10 percent rating for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion, and a 40 percent rating required severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The current General Rating Formula for Diseases and Injuries of the Spine provides for a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective September 26, 2003).  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also includes criteria for evaluation of nerve injuries.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

Other potentially applicable criteria include that for evaluation of intervertebral disc syndrome.  Under the provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopædic and neurologic manifestations along with ratings for all other disabilities, whichever method resulted in the higher rating.  38 CFR 4.71a, Diagnostic Code 5293 (in effect from September 23, 2002, through September 25, 2003).  A 10 percent rating was warranted under Diagnostic Code 5293 for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.   Id.  The highest rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  

Effective September 26, 2003, the rating criteria for intervertebral disc syndrome remained the same but a notation was added indicating that the disorder could be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 26, 2003).  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, (Note 1).  

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the involved joint(s).  When, however, the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In the absence of limitation of motion, a 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, (Note 1).  

The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal.  See VAOPGCPREC 7-2003.  However, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In June 2003 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported pain on the left side of his low back with radiation to his left buttock.  He had difficulty driving long distances or moving fast when the pain came on.  Physical examination of the lumbosacral spine revealed no tenderness of the lumbosacral spine of either sciatic notch.  Flexion was from 0 to 90 degrees and right and left lateral bending were from 0 to 30 degrees each.  The examiner noted these measurements were normal. The diagnosis was chronic lumbosacral syndrome with left sciatica.  The examiner noted that the Veteran's range of motion of the lumbosacral spine could be decreased by 30 percent during a flare-up or during overuse.  

A May 2003 physician's note reported that the Veteran suffered from a back, neck, and head injury in October 2002 and has continued to have constant discomfort.  

In April 2004 the Veteran was accorded a C&P infectious, immune, and nutritional disabilities examination.  During the examination the Veteran reported mild low back discomfort with radiating pain down his left leg and numbness sensation down his left foot with periodic exacerbation with lifting, bending, driving, and standing for long periods of time.  He was able to walk 1/4 of a mile with exacerbation of pain in his lower extremities and back.  Physical examination revealed tenderness of the lower paraspinal muscle.  Deep tendon reflexes were +2 bilaterally in the upper and lower extremities.  His gait was normal and his coordination was intact.  

In November 2005, the Veteran presented testimony before a decision review officer.  The Veteran reported that he had radiating back pain to the right side of his body that occurred four to five days a week.  

VA medical records showed that he complained of chronic low back pain.  An examination of the Veteran's spine in August 2007 revealed some curvature to the left secondary to muscle spasms.  There were no areas of tenderness along the spine.  The diagnosis was lumbosacral strain.  In August 2008, the Veteran reported that his back pain affected his ability to maintain balance at times.  Physical examination revealed his coordination and gait were normal.  He had tenderness in the low back area and to the left sacroiliac area.  The impression was chronic low back pain with degenerative disc disease at multiple levels.  A May 2008 MRI revealed joint space narrowing and degenerative disc disease noted at L2-L3, L3-L4, L4-L5, and L5-S1.  There was a central and left paracentral bulge of disc material at L3-L4 and L4-L5 identified.  A February 2009 MRI revealed joint space narrowing at L2-L3, L3-L4, L4-L5, and L5-S1 with degenerative disc disease.  The diagnosis was lumbar radiculopathy.  

In April 2009 the Veteran was accorded another C&P spine examination.  During the examination the Veteran reported diffuse, deep, and constant pain in the lower back that he rated at seven to eight on a 10 point scale (moderate to severe pain). He reported flare-ups at least twice a day and rated the pain during flare-ups as a 10/10.  He denied incapacitation and additional functional limitation.  He denied a history of weight loss or gain in the past 12 months and denied fever, fatigue, dizziness, and numbness.  He also denied use of orthotic devices or braces.  He reported that his low back has slowed him down regarding his activities of daily living, occupation, and driving.  Physical examination of the lumbosacral spine revealed normal curvature and it was tender to percussion.  Forward flexion was from 0 to 90 degrees with pain at 60 degrees, extension was from 0 to 30 degrees with pain at 30 degrees, left lateral flexion was from 0 to 30 degrees, right lateral flexion was from 0 to 30 degrees with pain at 30 degrees, left lateral rotation was from 0 to 30 degrees with pain at 30 degrees, and right lateral rotation was from 0 to 30 degrees with pain at 30 degrees.  The Veteran experienced pain with range of motion and repetition of three produced increased pain, weakness, lack of endurance, fatigue, and incoordination.  Range of motion after repetition revealed forward flexion to 60 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees with no loss of range of motion.  A CT scan of the lumbar spine revealed mild central disc protrusion at L4-L5, moderately severe spinal stenosis at L3-L4, and moderate central canal stenosis at L3-L4.  The diagnosis was mild degenerative joint disease of the lumbar spine.  

In June 2010, the Veteran underwent a lumbar puncture which revealed stenosis of the central canal at all lumbar levels and spondylosis throughout the lumbar spine.   

During the June 2010 Board hearing, the Veteran testified that his back pain was an 8 out of 10 on a daily basis.  He reported that he wore a back brace and used a cane whenever he could.  He testified that he could not stand for a long period of time and could not sit for long periods of time without experiencing pain.  He reported that he was self employed.  

On July 6, 2010, the Veteran commenced physical therapy.  The Veteran reported that he had good days and bad days based on his back pain and activity tolerance.  The Veteran reported that on his good days he was able to walk upright.  His main complaints involved prolonged standing of more than 20 minutes, walking far distances, squatting down to pick up objects, an inability to ascend steps, and sitting in an upright position.  An MRI revealed, in pertinent part, degenerative disc disease along the spine.  The therapist noted that the Veteran had a kyphotic curve throughout his spine.  He had a flattened thoracic spine and forward head and shoulder with impingement bilaterally.  The therapist also noted that the Veteran had a slow, slightly unsteady gait with significant kyphosis through his spinal region.  The Veteran also exhibited decreased step length and width.  Range of motion of the lumbar spine showed that the examiner was unable to test his lumbar flexion.  The Veteran exhibited maximal restriction upon extension, side bending, and rotation.  The Veteran reported that he had constant pain throughout his cervical and lumbar region rated as 10/10.  The therapist found that the Veteran had impaired postural dysfunction, low activity tolerance, muscle movement weakness, inefficient gait, balance disturbances, and joint immobility.  

In November 2010 the Veteran was accorded another C&P spine examination.  During the examination the Veteran reported low back pain with radiation down the left leg to the foot with associated numbness, tingling, and weakness.  He denied a history of urinary incontinence and retention requiring catheterization.  He reported a history of urinary urgency, frequency of less than one hour, and episodes of nocturia occurring three times a night.  He denied fecal incontinence, obstipation, and erectile dysfunction.  He reported numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The Veteran reported that these symptoms were related to his claimed disability and reported that he fell the previous week on his left lateral trunk.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain in his low back.  He described the pain as throbbing, stabbing, and sharp.  He reported the severity was severe and constant and occurred daily.  He reported radiation of pain down his left leg that was throbbing and sharp.  He reported 3 episodes of incapacitating episodes in the past 12 months, two episodes lasting around five hours and another episode lasting six hours.  He reported that he used a cane and was unable to walk more than a few yards.  

Physical examination revealed a stooped posture and he had a slow propulsion gait.  He had no evidence of abnormal spinal curvatures to include no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  He exhibited guarding, pain with motion, and tenderness on the left and right.  He did not exhibit spasm, atrophy, or weakness.  The examiner found that the localized tenderness or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Active range of motion was as follows:  flexion was from 0 to 15 degrees, extension was from 0 to -5 degrees, left lateral flexion was from 0 to 5 degrees, left lateral rotation was from 0 to 10 degrees, right lateral flexion was from 0 to 5 degrees, and right lateral rotation was from 0 to 10 degrees.  There was objective evidence of pain on active range of motion but no additional limitations after three repetitions.  An x-ray revealed narrowing of multiple disc spaces, more marked at L4-L5 and L5-S1.  There was also mild anterior compression of T12 vertebra of uncertain age and duration.  The diagnosis was lumbar degenerative disc disease with mild disc protrusion L4-L5 level with moderately severe spinal stenosis due to disc bulge at L3-L4.  The examiner found that the Veteran may have increased pain with heaving lifting or carrying, repetitive bending or stooping activities, or overhead activities that necessitate lumbar extension.  The examiner further noted that the Veteran works with computers and is self-employed.  As he had a sedentary job that would not necessitate low back flexion, extension, or rotation, his current employment should be an appropriate vocation for the Veteran as long as he can take intermittent breaks and change positions every hour or so.  

In September 2011 a VA medical opinion concerning the left lower extremity was provided.  The examiner determined that a lower extremity neurological impairment was due to the Veteran's lumbar spine condition.  She indicated that MRI results showed disc bulges at L3-L4 and L4-L5 and a CT scan showed a central canal and spinal stenosis at L3-L4 and a disc bulge at L4-L5 on the left.  His physical exam also showed decreased motor strength of the left knee extensors and flexion and decreased sensation of the medial aspect of the left calf and the web space between the first and second toes.  Thus it was at least as likely as not that the Veteran has an L3-L4 and L4-L5 lumbar radiculopathy.   

In February 2012 the Veteran was accorded a disability benefit questionnaire (DBQ) examination.  Diagnoses included degenerative disc disease, multilevel and lumbar radiculopathy at L3-L4, L4-L5, and L5-S1.  During the examination, the Veteran reported flare-ups resulting from sitting or standing for long periods of time.  Range of motion, measured with a goniometer, revealed forward flexion from 0 to 20 degrees with pain occurring at 20 degrees, extension from 0 to 5 degrees with pain occurring at 5 degrees, right lateral flexion from 0 to 5 degrees with pain occurring at 5 degrees, left lateral flexion from 0 to 5 degrees with pain occurring at 5 degrees, right lateral rotation from 0 to 10 degrees with pain occurring at 10 degrees, and left lateral rotation from 0 to 10 degrees with pain occurring at 10 degrees.  The examiner noted that the Veteran seemed to be in a lot of pain during the examination and was guarded.  The Veteran was able to perform repetitive-use testing without change to range of motion.  The Veteran did not have any additional limitation in range of motion following repetitive-use.  He experienced less movement than normal; weakened movement; excess fatigability; pain on movement; and interference with sitting, standing, and weight-bearing after repetitive use.  The Veteran exhibited localized tenderness or pain to palpation on the paraspinal muscles.  He also exhibited guarding or muscle spasm of the thoracolumbar back but it did not result in abnormal gait or spinal contour.  Hip flexion was 5/5 bilaterally, knee extension was 5/5 in the right and 4/5 in the left, ankle plantar flexion was 4/5 bilaterally, ankle dorsiflexion was 4/5 bilaterally, and great toe extension was 4/5 bilaterally.  The Veteran did not have muscle atrophy.  Reflexes were 2+ in both knees and 1+ in the right ankle and 2+ in the left ankle.  A sensory examination was normal in the upper anterior thigh and thigh and knee, bilaterally.  He had decreased sensation to light touch in the bilateral lower legs/ankles and in the bilateral feet/toes.  Straight leg raises were positive bilaterally.  The Veteran exhibited radicular pain.  He expressed constant, severe pain; moderate, intermittent pain; mild paresthesias and/or dysesthesias; and mild numbness in both lower extremities.  The examiner indicated that the sciatic nerve was involved in both the right and left lower extremities and opined that the Veteran had moderate radiculopathy bilaterally.  The examiner found the Veteran did not have any other neurological abnormalities such as bowel or bladder problems.  The examiner also noted that the Veteran had intervertebral disc syndrome but noted no incapacitating episodes over the past 12 months.  The Veteran reported that he used a wheelchair on occasion and a cane constantly.  Imaging studies revealed evidence of arthritis but not evidence of vertebral fracture.  The examiner noted that an April 2004 nerve conduction and electromyography test was consistent with the clinical impression of lumbar radiculopathy.  The examiner also indicated that the Veteran's back condition would impact his ability to work.  

Analysis

With respect to the Veteran's claim for an increased rating prior to November 1, 2010, the Board is mindful of the fact that it will be necessary to consider former Diagnostic Codes in addition to the criteria arising out of revisions to the Codes relating to spine disabilities effective in and after September 2003.  

With respect to Diagnostic Code 5292, which was in effect when the Veteran filed his claim, and which pertains to limitation of motion of the lumbar spine, the Board finds that an increased rating of 40 percent, but no higher, is warranted from July 6, 2010.  The medical evidence dated July 6, 2010, shows that the Veteran's ranges of motion on lumbar extension, side bending, and rotation were at maximum restriction upon examination.  Additionally, the Veteran walked with a slow and slightly unsteady gait with significant kyphosis throughout his spinal region.  The Veteran reported constant pain throughout his spine rated as 10/10 and noted complaints with restrictions on standing, walking, squatting, ascending steps, and sitting upright.  The Board has considered the Veteran's reports and the medical evidence of maximum restriction of motion on extension, side bending and rotation, and finds that the criteria for a 40 percent disability rating, under Diagnostic Code 5292, are met from July 6, 2010.  This is the maximum rating that is available for limitation of motion, accordingly consideration of whether a higher rating is warranted based on flare-ups, weakness, fatigability, incoordination or pain on movement from July 6, 2010, is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

However, the Board finds that the evidence does not show that the Veteran's limitation of motion was severe, under Diagnostic Code 5292, prior to July 6, 2010.  In addition, a rating in excess of 20 percent is not warranted from September 26, 2003, to July 6, 2010, based on the amended criteria.  His range of motion in June 2003 was normal in every range, however, the examiner did report that range of motion could be decreased by 30 percent during flare-ups or on use.  On examination in April 2009, all ranges of motion were normal except flexion, which was limited to 60 degrees, on repetitive use.  Flexion limited to 60 degrees on repetitive use supports the 20 percent rating as do the first examiner's reports that range of motion could be decreased up to 30 percent on flare-ups, which means the Veteran could lose up to 10 degrees on every range of motion except flexion which would result in a loss of 30 degrees of motion such that the Veteran would have flexion to 60 degrees.  The range of motion shown on repetitive use and projected on flare-ups, however, does not more nearly approximate severe limitation of motion.  Even with the range of motion that would be lost on flare-ups or use, the Veteran still has 60 degrees of flexion and at least 20 degrees of motion on every other range of motion.  This would result in, at worst, a combined range of motion of 160 degrees.  Under the current criteria, flexion limited to 60 degrees and combined range of motion limited to 120 degrees warrants a 20 percent evaluation, and no higher, from September 26, 2003, to July 6, 2010.  Similarly under the old criteria, a higher evaluation is not warranted prior to July 6, 2010, as the Veteran has 60 degrees of flexion and at least 20 degrees of motion on every other range of motion even taking into account factors such as painful motion, weakened movement, excess fatigability and incoordination, to include on flare-ups.  Moreover, on examination in 2009, the Veteran had limitation on motion on repetitive use to 60 degrees on flexion and the other ranges of motion were normal.  At that examination, the Veteran reported flare-ups but denied additional functional limitations.  These findings more nearly approximate moderate limitation of motion rather than severe limitation of motion.  The Veteran's reports of pain have been considered competent, credible and probative, however, as discussed above the evidence as a whole does not show that a higher evaluation is warranted, prior to July 6, 2010, under Diagnostic Code 5292 or under the criteria in effect from September 26, 2003.  As discussed above, the first showing in the evidence that the criteria for a 40 percent rating were met is on July 6, 2010, when maximum restriction of multiple ranges of motion was shown.  

Additionally, the preponderance of the evidence of record is against finding that a rating in excess of 20 percent, prior to July 6, 2010, and in excess of 40 percent thereafter is warranted at any period of time covered by this claim, pursuant to Diagnostic Codes 5285, 5286, and 5289 as the evidence does not show that the Veteran has residuals of a vertebral fracture, complete with bony fixation (ankylosis) of the spine, or ankylosis of the lumbar spine.  Imaging studies conducted during the February 2012 VA examination revealed no evidence of vertebral fracture.  Also, at no time did the Veteran exhibit ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary (Dorland's) 94 (30th ed., 2003).  While maximum restriction of range of motion was found on July 6, 2010, and the clinician indicated that flexion could not be tested, the clinician did not state that the Veteran had ankylosis.  Moreover, the other range of motion studies of record show that the Veteran did have mobility of the spine.  A rating in excess of 20 percent from September 26, 2003, when the General Rating Formula for Diseases and Injuries of the Spine became effective, to July 6, 2010, on the basis of ankylosis is also not warranted as the evidence does not show there is ankylosis of the entire thoracolumbar spine or unfavorable ankylosis.  

To warrant a 40 percent rating pursuant to Diagnostic Code 5295, prior to July 6, 2010, severe lumbosacral strain with evidence of listing of the whole spine, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or some of the above with abnormal mobility on forced motion is required.  The evidence revealed that the Veteran was limited in forward bending, as evidenced by forward flexion limited on use or on flare-ups to 60 degrees, however, as only 30 degrees of flexion is lost, this represents moderate limitation of motion rather than marked limitation.  While the Veteran was noted to have a curvature of the spine, listing of the whole spine was not shown.  While the first examiner did indicate that the Veteran could lose up to 30 percent of his ranges of motion, including lateral motion, on use, and there is evidence of osteo-arthritic changes, this does not warrant a higher evaluation in the absence of abnormal mobility on forced motion.  The evidence of record does not show the presence of abnormal mobility on forced motion or a positive Goldthwaite's sign.  Instead of severe disability, the evidence shows that the Veteran has muscle spasms and a potential loss of lateral motion on use, which meets the criteria for a 20 percent evaluation but no higher under Diagnostic Code 5295.  

Pursuant to the criteria for intervertebral disc syndrome which became effective in September 2002, the Board finds that the evidence does not show that the Veteran has incapacitating episodes requiring bed rest as prescribed by a physician.  While the Veteran has reported that he has experienced incapacitation, the evidence does not include evidence showing that a physician prescribed bed rest.  

The Board has also considered the criteria set forth in Diagnostic Code 5003.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Moreover, a higher rating than 20 percent is not otherwise available pursuant to Code 5003.

The Veteran is already service-connected for left lower extremity radiculopathy.  However, as an objective medical finding of right lower extremity radiculopathy associated with the service-connected disability was shown on examination in February 2012, the Board finds that he is entitled to a separate rating for right lower extremity radiculopathy under Diagnostic Code 8520.  

While the Veteran reported a history of urinary urgency, frequency of less than one hour, and episodes of nocturia occurring three times a night during the November 2010 VA examination, upon examination in February 2012, the examiner found that he did not have any bowel or bladder neurologic abnormalities associated with the service-connected disability.  Accordingly, a separate evaluation on that basis is not for consideration.  

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on his symptoms, however, while his statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 20 percent prior to July 6, 2010, and in excess of 40 percent thereafter are met or approximated.  In that regard, the VA examination reports are highly probative evidence as medical clinicians conducted testing to determine the extent of the Veteran's disability, including his range of motion with consideration of factors such as pain, to include on use and on flare-ups.   

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that an exceptional disability picture is not shown in this case.  Interference with employment due to pain with various movements including on heavy lifting and carrying, repetitive bending or stooping, or overhead activities requiring extension were noted.  However, the Veteran's signs and symptoms, including pain, spasms, and limitation of motion, fit within the rating criteria as was discussed above.  The evidence does not show that the rating criteria are inadequate.  The assignment of a 20 and 40 percent rating already contemplate that there is commensurate industrial impairment.  Referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is self-employed and has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  While the February 2012 examiner indicated that the Veteran's service-connected back impacted his ability to work, there is no evidence of unemployability; accordingly, TDIU is not raised by the record.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In March 2010, September 2010, and February 2012, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran was provided with diagnostic criteria in the February 2012 supplemental statement of the case.  However, the RO provided the Veteran with Diagnostic Code 5293 in effect prior to September 2002, which are not applicable to this case as the Veteran's claim was not filed until November 2002.  Nevertheless, as the RO also provided the correct diagnostic criteria pertaining to intervertebral disc syndrome as in effect from September 2002, there is no prejudice to the Veteran.  Additionally, the Veteran was asked to identify and authorize the release of any additional medical evidence by way of an October 2010 letter.  Additional VA medical records and private medical records were associated with the claims folder and VA examinations were provided on remand.  The VA examiners conducted examinations, which included range of motion studies, such that the Board's determination is an informed one.  Moreover, the Board finds the VA examinations complied with the previous Board remands in that weakened movement, excess fatigability, and incoordination were addressed.  Moreover, the examiners noted the effects of pain on range of motion.  Accordingly, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, service treatment records have been obtained and made a part of the record, as have VA treatment records and private medical records.  There is no indication that the Veteran has provided information to the RO about relevant records that are outstanding, accordingly, the Board finds that there is no duty to assist in that regard that is unmet.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  

With respect to the aforementioned Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran testified concerning the severity of his lumbar spine disability.  Granted, the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claim for an increased rating.  However, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim for an increased evaluation.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to July 6, 2010, is denied.

A disability rating of 40 percent, but no higher, for the service-connected lumbar spine disability is granted from July 6, 2010, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate rating for right lower radiculopathy is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

In September 2011, the RO granted service connection for the left lower extremity radiculopathy with an evaluation of 10 percent, effective April 17, 2009.  The RO noted that the grant of service connection was an inferred issue that was intertwined with the Veteran's claim for increased evaluation for the lumbar spine disability.  The RO issued a Supplemental Statement of the Case in September 2011 and February 2012 that did not reference the separate entitlement to a 10 percent rating for left lower extremity radiculopathy.  In an April 2012 statement, the Veteran averred that the effective date for the left lower extremity radiculopathy should be adjusted to an earlier date of April 9, 2004.  As this is part of the Veteran's appeal seeking a higher initial rating, a separate appeal of the effective date for the left lower extremity is not required.  VA regulations provide that the agency of original jurisdiction will furnish the Veteran with a Supplemental Statement of the Case if there is a material defect in the Statement of the Case or prior Supplemental Statement of the Case.  See 38 C.F.R. § 19.31(b)(2).  Review of the record reveals that the Veteran was not issued a Supplemental Statement of the Case to address the separate rating for the left lower extremity.  As the RO determined that the separate grant of service connection for left lower extremity radiculopathy was intertwined with the Veteran's claim for an increased evaluation for his lumbar spine disability, the omission of this issue in the September 2011 and February 2012 Supplemental Statement of the Case represents a material defect.  Accordingly, the case must be remanded pursuant to 38 C.F.R. § 19.31.

Additionally, during the April 2009 VA examination, the examiner referenced an EMG of the upper and lower extremities.  The EMG results are not contained in the claims file or on Virtual VA.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain all VA medical records dating from January 5, 2012, to include EMG results dated in April 2009.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain VAMC medical records dating from January 5, 2012, to include EMG results dated in April 2009.  

2.  The Veteran and his representative must be furnished a Supplemental Statement of the Case in accordance with 38 C.F.R. § 19.31(b)(2), which addresses the issue of the rating assigned to the left lower extremity disability including consideration of whether a compensable rating is warranted prior to April 17, 2009.  Provide the Veteran with an opportunity to respond and then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


